DETAILED ACTION

This office action is in response to the Applicant amendments filed 1/28/2021. Claims 1-20 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Basiri et al. (U.S. 2018/0089011 A1, hereinafter “Basiri”) in view of Heorhiadi et al. (U.S. 2017/0242784 A1, hereinafter “Heorhiadi”).

 	As to claims 1 and 11, Basiri discloses a method for validating a microservice, the method comprising:
 	 (a) identifying, by a device intermediary to a plurality of microservices, a synthetic error and a first criteria for implementing the synthetic error to validate a first microservice of the plurality of microservices (para. [0059]; discloses identifying filtering logic configured to identify criteria (tag, metadata or routing indicator) and corresponding instructions when criteria (routing indicator)); 
 	(b) determining, by the device, that the first criteria for implementing the synthetic error has been met (para.[0059]; discloses “filtering logic configured to identify a request that includes a routing indicator for a failure injection server and to retrieve instructions when such a routing indicator is detected. In such embodiments, when the criteria included in the filtering logic are met,”); 
 	(d) communicating, by the device responsive to the determination, to the first microservice, a response on behalf of the second microservice, the response implementing the synthetic error (para. [0059]; discloses “ microservice instance 801 can retrieve instructions that enable the injection of a failure, fault, or other error into the operation of that particular microservice instance 801.” ); and
(para.[0066]; discloses “the fallback behavior of microservice 523 can be directly tested, even though interactions between the many microservices services of network infrastructure 100 can cause unpredictable outcomes in the live traffic employed for such testing. For example, a success rate of request response 742 reaching a client can be compared to a success rate of request response 743 reaching a client. When microservice 523 successfully implements suitable fallback behavior in response to an error (i.e., error response 733), the success rate of request response 743 should be substantially the same as the success rate of request response 742. When microservice 523 does not successfully implement suitable fallback behavior and/or responds to the error response 733 with an unexpected delay or some other additional error, the success rate of request response 743 should be substantially less than the success rate of request response 742, and in many cases is equal to zero. Furthermore, when test path 700 includes additional downstream microservices, i.e., microservices that are affected by the output of microservice 524, the effect of the error or fault represented by error response 733 on the overall performance of test path 700 can be quantified. Thus, the overall behavior of test path 700 can be quantified, using live request traffic, when a specified failure, fault, or error is injected at failure injection server 740.”).  
 	However, Basiri does not discloses (c) receiving, by the device, a request from the first microservice to access a second microservice of the plurality of microservices,

 	receiving, by the device, a response to the request from the second microservice;
 	In an analogous art, Heorhiadi discloses receiving, by the device, a request from first microservice to access a second microservice of the plurality of microservices, the request provided to the second microservice by the device (para. [0040]; discloses “The failure orchestration module 224 is configured to utilize the fault injection rules to execute fault injection operations on messages that are exchanged between the deployed services (e.g., between the first microservice 141 and the second microservice 142, and between the second microservice 142 and the backend datastore service 236) to thereby stage the specified failure scenario. In particular, the failure orchestration module 224 is configured to program the network proxies 232 and 234 in the physical deployment so that the network proxies 232 and 234 are configured to (i) identify messages that are associated with test traffic exchanged between the services (e.g., first microservice 141, second microservice 142, datastore service 236) “);
 	receiving, by the device, a response to the request from the second microservice (para. [0069]; discloses when a failure is staged by applying the fault injection rules to messages that are exchanged between the first and second microservices, the comparison (block 506) can be performed between the asserted behavioral expectation and the observed behavior of the first microservice and/or the second microservice based on the staged failure scenario between the first and second microservices.” This citation shows that the second microservice can respond to messages sent by the first microservice);
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Basiri by sending requests or messages to and from a first microservice to a second microservice as taught by Heorhiadi in order to validate correct implementation of a microservice based application. (Heorhiadi, para. [0029]).

 	As to claim 10, Basiri- Heorhiadi discloses the method of claim 1, further comprising:  
 	identifying, by the device, one of a plurality of synthetic errors or a plurality of latency times to implement responsive to a plurality of criteria to validate one or more of the plurality of microservices (Basiri,  para.[0066]; discloses “microservice 524 receives request response 732 from control server 730, performs the specified service, and transmits request response 742 to the client (not shown) that generated data request 702.Further, microservice 524 receives error response 733 from failure injection server 740, attempts to perform the appropriate fallback behavior in light of the fault or error represented by error response 733, and transmits request response 743 to the client (not shown) that generated data request 703.” This citation shows that error is identified upon the control server and failure injection server receiving a response from the microservice. This error response is equivalent to the recited limitation of the claim “validate one…microservice”); and 
 	responding, by the device, to requests by implementing the one of the plurality of synthetic errors or one of the plurality of latency times (Basiri ,para. [0066]; discloses “When microservice 523 successfully implements suitable fallback behavior in response to an error (i.e., error response 733), the success rate of request response 743 should be substantially the same as the success rate of request response 742.”).
  
 	As to claim 20, Basiri- Heorhiadi discloses the system of claim 11, wherein the device is further configured to identify, in order to validate one or more of the plurality of microservices, one of a plurality of synthetic errors or a plurality of latency times to implement responsive to a plurality of criteria (Basiri, para.[0066]; discloses “microservice 524 receives request response 732 from control server 730, performs the specified service, and transmits request response 742 to the client (not shown) that generated data request 702.Further, microservice 524 receives error response 733 from failure injection server 740, attempts to perform the appropriate fallback behavior in light of the fault or error represented by error response 733, and transmits request response 743 to the client (not shown) that generated data request 703.” This citation shows that error is identified upon the control server and failure injection server receiving a response from the microservice. This error response is equivalent to the recited limitation of the claim “validate one…microservice”); (Basiri, para. [0066]; discloses “When microservice 523 successfully implements suitable fallback behavior in response to an error (i.e., error response 733), the success rate of request response 743 should be substantially the same as the success rate of request response 742.”).

Claims 2-9, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Basiri in view of Heorhiadi in view of Shmouely (U.S. 10,678665 B2, hereinafter “Shmouely”).

 	As to claim 2, Basiri- Heorhiadi  discloses the method of claim 1, however Basiri does not explicitly disclose the method wherein the first criteria comprises one of a time period, a duration, or a frequency.  
 	In analogous art, Shmouely disclose  the method wherein the first criteria comprises one of a time period, a duration, or a frequency (column 6, line 62 – column 7, line 5; discloses “scheduling GUI element for selecting a day, week, month, time of day, or other type of time period for the fault experiment 62 to be run.”).  
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Basiri by using a selected time or day to schedule a fault experiment as taught by Shmouely in order to efficiently schedule and efficiently execute the fault testing.

claim 3, Basiri-Heorhiadi discloses the method of claim 1, wherein the first criteria comprises one of a status or a condition of one or more of the plurality of microservices. (column 9, lines 20-35; discloses “ the data analytics system 74 may be configured to receive fault condition data 76 from the fault condition injection engine 66 and measured target metric data 78 from the metric collection engine 68 and the target virtual machine(s) 26A. The fault condition data 76 may include the fault condition experimentation parameters 58 entered by the user, and data summarizing the fault conditions generated by the fault condition injection engine 66.”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Basiri-Heorhiadi by using a selected time or day to schedule a fault experiment as taught by Shmouely in order to efficiently schedule and efficiently execute the fault testing.

 	As to claim 4, Basiri- Heorhiadi-Shmouely discloses the method of claim 3, wherein (b) further comprising monitoring, by the device, one of the status or the condition of the one or more of the plurality of microservices to determine that the first criteria has been met (Shmouely, column 9, lines 35-50; discloses “The measured target metric data 78 may include measured values for one or more target metrics detected by the metric collection engine 68 and/or by the cloud application 56 itself running in the target virtual machine(s) 26A. For example, the cloud application 56 may be configured to continuously measure one or more target metrics and send the measured one or more target metrics to the metric collection engine 68 in a format specified by the metric collection SDK 72. The data analytics system 74 may be configured to gather the fault condition data 76 and the measured target metric data 78 for the target virtual machine(s) 26A, and perform data analysis to generate data analytics 80 that may be presented to the user via the user interface system 52.”).  

 	As to claim 5, Basiri- Heorhiadi discloses the method of claim 1, however Basiri- Heorhiadi does not explicitly disclose the method wherein the first criteria comprises identification of a type of request.  
 	In an analogous art, Shmouely discloses disclose the method wherein the first criteria comprises identification of a type of request.  (column 11, lines 59-column 12, lines 5; discloses “the type of fault conditions 58A may include a disk disconnect fault, a packet loss fault, a high latency fault, a pack reordering fault, a packet disorientation fault, a slow start fault, a session hang fault, a disk write and/or disk read fault, a data loss fault, etc. Other types of fault conditions 58A are described above with reference to FIG. 4.”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Basiri- Heorhiadi by including the type of fault conditions that are part of the parameters as taught by Shmouely in order to customize a fault experiment that may be run on their associated virtual machine to test the resiliency of their cloud application that is run in their associated virtual machine. (Shmouely, column 11, lines 50-58)

claim 6, Basiri- Heorhiadi-Shmouely discloses the method of claim 5, wherein (c) further comprises determining, by the device, that the request corresponds to the type of request of the first criteria ( Shmouely, column 11, lines 59-column 12, lines 5; discloses “the fault condition experimentation parameters include a type of fault condition.”).  

 	As to claim 7, Basiri- Heorhiadi-Shmouely discloses the method of claim 1, wherein (a) further comprises identifying, by the device, a latency time and a second criteria for implementing the latency (Shmouely , column 12, lines 45-50; discloses “the target metrics 70 may include a total number of data loss instances that occurred at the cloud application 56.”This citation shows that the recited “total number of data loss instances” is equivalent to the “identifying …a latency time” and column 13, lines 6-20; discloses “generating fault conditions on the allocated set of nodes based on the fault condition experimentation parameters. In one example, with reference to FIGS. 1 and 3, to generate a network disruption fault condition such as a packet loss fault, the fault condition injection engine 66 may be configured to intercept packets being sent to/from the target virtual machine 26A through the hypervisor plane 18. As the network packets are intercepted at the level of the allocated set of node(s) 24A, the target virtual machine 26A experiences a packet loss fault condition as it would happen during production. Similarly, the fault condition injection engine 66 may be configured to delay packets to cause a high latency fault condition, reorder incoming packets to cause a packet reordering fault condition, etc. “ This citation shows that when fault condition is satisfied then a latency fault condition is introduced).  

 	As to claim 8, Basiri- Heorhiadi-Shmouely discloses the method of claim 7, further comprising determining, by the device, that the second criteria has been met (Shmouely, column 13, lines 10-20 “As the network packets are intercepted at the level of the allocated set of node(s) 24A, the target virtual machine 26A experiences a packet loss fault condition as it would happen during production. Similarly, the fault condition injection engine 66 may be configured to delay packets to cause a high latency fault condition, reorder incoming packets to cause a packet reordering fault condition, etc. “).  

 	As to claim 9, Basiri- Heorhiadi -Shmouely discloses the method of claim 8, further comprising: receiving, by the device, a second request from the first microservice to access one of the plurality of microservices; delaying, by the device, a second response to the second request in accordance with the latency time; and validating, by the device, that the first microservice one of handled or did not handle the latency (Basiri, para. [0080]-[0082]; discloses that a second request traffic from a microservice may be used to access other microservices down the test path, the failure injection server pauses for a specified time interval thereby introducing an unexpected test delay into the test path and through this the failure injection server can check to see if suitable fallback behavior in response to the failure, fault or error is executed by the microservice).  

 	As to claim 12, Basiri- Heorhiadi discloses the system of claim 11, however Basiri does not explicitly disclose the method wherein the first criteria comprises one of a time period, a duration, or a frequency.  
 	In analogous art, Shmouely discloses the system wherein the first criteria comprises one of a time period, a duration, or a frequency (column 6, line 62 – column 7, line 5; discloses “scheduling GUI element for selecting a day, week, month, time of day, or other type of time period for the fault experiment 62 to be run.”).  
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Basiri- Heorhiadi by using a selected time or day to schedule a fault experiment as taught by Shmouely in order to efficiently schedule and efficiently execute the fault testing.
  
 	As to claim 13, Basiri- Heorhiadi discloses the system of claim 11, however Basiri does not disclose wherein the first criteria comprises one of a status or a condition of one or more of the plurality of microservices. 
 	In an analogous art, Shmouely disclose wherein the first criteria comprises one of a status or a condition of one or more of the plurality of microservices. (column 9, lines 20-35; discloses “ the data analytics system 74 may be configured to receive fault condition data 76 from the fault condition injection engine 66 and measured target metric data 78 from the metric collection engine 68 and the target virtual machine(s) 26A. The fault condition data 76 may include the fault condition experimentation parameters 58 entered by the user, and data summarizing the fault conditions generated by the fault condition injection engine 66.”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Basiri- Heorhiadi by using a selected time or day to schedule a fault experiment as taught by Shmouely in order to efficiently schedule and efficiently execute the fault testing.

 	As to claim 14, Basiri- Heorhiadi-Shmouely discloses the system of claim 13, wherein the device is further configured to monitor one of the status or the condition of the one or more of the plurality of microservices to determine that the first criteria has been met. (Shmouely, column 9, lines 35-50; discloses “The measured target metric data 78 may include measured values for one or more target metrics detected by the metric collection engine 68 and/or by the cloud application 56 itself running in the target virtual machine(s) 26A. For example, the cloud application 56 may be configured to continuously measure one or more target metrics and send the measured one or more target metrics to the metric collection engine 68 in a format specified by the metric collection SDK 72. The data analytics system 74 may be configured to gather the fault condition data 76 and the measured target metric data 78 for the target virtual machine(s) 26A, and perform data analysis to generate data analytics 80 that may be presented to the user via the user interface system 52.”).  

claim 15, Basiri The system of claim 11, however Basiri does not disclose the system wherein the first criteria comprises identification of a type of request.  
 	In an analogous art, Shmouely discloses disclose the method wherein the first criteria comprises identification of a type of request.  (column 11, lines 59-column 12, lines 5; discloses “the type of fault conditions 58A may include a disk disconnect fault, a packet loss fault, a high latency fault, a pack reordering fault, a packet disorientation fault, a slow start fault, a session hang fault, a disk write and/or disk read fault, a data loss fault, etc. Other types of fault conditions 58A are described above with reference to FIG. 4.”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Basiri by including the type of fault conditions that are part of the parameters as taught by Shmouely in order to customize a fault experiment that may be run on their associated virtual machine to test the resiliency of their cloud application that is run in their associated virtual machine. (Shmouely, column 11, lines 50-58)

 	As to claim 16, Basiri-Shmouely discloses the system of claim 15, wherein the device is further configured to determine the request corresponds to the type of request of the first criteria ( Shmouely, column 11, lines 59-column 12, lines 5; discloses “the fault condition experimentation parameters include a type of fault condition.”).  

claim 17, Basiri-Shmouely discloses the system of claim 11, wherein the device is further configured to identify a latency time and a second criteria for implementing the latency (Shmouely , column 12, lines 45-50; discloses “the target metrics 70 may include a total number of data loss instances that occurred at the cloud application 56.”This citation shows that the recited “total number of data loss instances” is equivalent to the “identifying …a latency time” and column 13, lines 6-20; discloses “generating fault conditions on the allocated set of nodes based on the fault condition experimentation parameters. In one example, with reference to FIGS. 1 and 3, to generate a network disruption fault condition such as a packet loss fault, the fault condition injection engine 66 may be configured to intercept packets being sent to/from the target virtual machine 26A through the hypervisor plane 18. As the network packets are intercepted at the level of the allocated set of node(s) 24A, the target virtual machine 26A experiences a packet loss fault condition as it would happen during production. Similarly, the fault condition injection engine 66 may be configured to delay packets to cause a high latency fault condition, reorder incoming packets to cause a packet reordering fault condition, etc. “ This citation shows that when fault condition is satisfied then a latency fault condition is introduced).  .  

 	As to claim 18, Basiri-Shmouely discloses the system of claim 17, wherein the device is further configured to determine that the second criteria has been met (Shmouely, column 13, lines 10-20 “As the network packets are intercepted at the level of the allocated set of node(s) 24A, the target virtual machine 26A experiences a packet loss fault condition as it would happen during production. Similarly, the fault condition injection engine 66 may be configured to delay packets to cause a high latency fault condition, reorder incoming packets to cause a packet reordering fault condition, etc. “).    

 	As to claim 19, Basiri-Shmouely discloses the system of claim 18, wherein the device is further configured to receive a second request from the first microservice to access one of the plurality of microservices; delay a second response to the second request in accordance with the latency time; and validate that the first microservice one of handled or did not handle the latency (Basiri, para. [0080]-[0082]; discloses that a second request traffic from a microservice may be used to access other microservices down the test path, the failure injection server pauses for a specified time interval thereby introducing an unexpected test delay into the test path and through this the failure injection server can check to see if suitable fallback behavior in response to the failure, fault or error is executed by the microservice).  

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	1. Hassan et al. (U.S. 2018/0316741) discloses a synthetic transaction represents a simulation of a communication session between different communication endpoints. Whether and/or how to perform a synthetic transaction is determined based .

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOE CHACKO/Primary Examiner, Art Unit 2456